Citation Nr: 1705887	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.   

2.  Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.  

3.  Entitlement to service connection for pancreatic cancer, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  The Appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, denied service connection for bladder cancer, renal cell carcinoma, and pancreatic cancer.  

The Board remanded the claims for further evidentiary development in 2012 and subsequently denied the claims in a September 2013 decision.  In September 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for the Veterans Claims (Court) vacated the Board's September 2013 decision and remanded the matters to the Board for further action.  

Subsequently, in November 2014, the appeal was remanded for additional development, including for a VA oncology examination for the appropriate genetic testing and to assess the etiology of the Veteran's bladder cancer, renal cell carcinoma, and pancreatic cancer.  The Veteran passed away before this examination and testing was scheduled.  

This matter was again before the Board in June 2016, at which time it was remanded for additional evidentiary development.   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2016 remand directives, an additional VA medical opinion was issued in August 2016.  In this report, the VA physician referenced a September 2010 private physician statement by Dr. M.S., who found there was ample clinical and experimental evidence to suggest a link between bladder cancer and exposure to solvents and pesticides, including exposure to Agent Orange.  The VA physician indicated that Dr. M.S.'s contentions that Agent Orange could cause bladder cancer were indisputable but noted that the mere possibility of such causation does not meet the preponderance of the evidence standard.  

The VA physician quoted passages from a report titled Veterans and Agent Orange by the Health and Medicine Division, which indicated there was limited or suggestive evidence of no association between exposure to the chemicals of interest (COI) and urinary bladder cancer and there was inadequate or insufficient evidence to determine whether there is an association between exposure to the COIs and renal and pancreatic cancers.  The physician further stated that in order for a medical professional to assert a presumption for any of the cancers experienced by the Veteran, the negative conclusions reported in the Veterans and Agent Orange report cited above would need to be refuted based on evidence and he doubted that any such refutation is possible.  

The VA physician referenced a July 2011 report from the Veteran's treating physician, Dr. G.S., who indicated that the Veteran suffered from three types of cancers, which raised a concern for some external carcinogenic agent, and concluded that this opinion merited some consideration.  Again, the VA physician quoted passages from the Veterans and Agent Orange report, which stated that the same agent may cause cancer at multiple sites; however, little research has been done to address whether the rate of concurrence is greater than would be expected by chance.  The VA physician again states that a favorable VA opinion required a preponderance of evidence and such preponderance does not exist for the three cancers in question.  

The VA physician acknowledged that his opinion was based on administrative and epidemiologic considerations rather than the medical details of the Veteran's case and concluded that it was not possible based on generally accepted evidence to establish a preponderance of evidence for presumption for any of the three cancers.  

The Board notes that the preponderance of  the evidence standard applied by the VA physician throughout this August 2016 opinion appears to have been misunderstood.  VA's standard of proof only requires a 50 percent probability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail; entitlement need not be established . . . by a . . . preponderance of evidence.").  Accordingly, the preponderance of the evidence must be against the claim before it may be denied.  It appears that the examiner in this case believed that the preponderance of the evidence must favor the claim in order for an allowance to be achieved, when in actuality an award is possible is the evidence is merely in equipoise.  

Furthermore, the VA physician failed to address the specific facts of the case, including the Veteran's medical history, to assess whether the claimed bladder cancer, renal cell carcinoma, or pancreatic cancer was related to his military service, including exposure to Agent Orange.  The examiner stated that there was nothing in the service treatment records or subsequent medical records that meets the preponderance of the evidence standard for a casual relationship.  Again, however, this is an imprecise application of the standard of proof.  

Accordingly, the Board finds that the July 2016 VA opinion failed to adequately determine the nature and etiology of the Veteran's bladder, renal cell, and pancreatic cancers, as requested in the June 2016 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from an oncologist who has not previously provided an opinion in this case, to determine the nature and etiology of the Veteran's bladder, renal cell, and pancreatic cancers.  The claims file in its entirety, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Specifically, the examiner should review and discuss the private physician statements by Dr. M.S. in September 2010 and Dr. G.S. in July 2011, VA examination in October 2012, and VA medical opinions issued in May 2013 and August 2016.  

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's bladder cancer, renal cell carcinoma, and/or pancreatic cancer had its onset during military service or is otherwise related to such service, to include exposure to herbicides.  

The physician should be advised that the Veteran is presumed to have been exposed to herbicides during military service.  

The physician should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The physician must discuss the lay evidence of record, to include the Veteran's statements regarding his symptoms and history.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant and her representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




